
	
		I
		111th CONGRESS
		1st Session
		H. R. 3374
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Smith of
			 Washington (for himself and Mrs.
			 McMorris Rodgers) introduced the following bill; which was referred
			 to the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a demonstration project relating to the
		  impact of health information technology on chronic disease management under the
		  Medicare and Medicaid programs.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare and Medicaid Access Project
			 through Information Technology (MAP IT) Act.
		2.Medicare and
			 Medicaid chronic disease demonstration projects
			(a)In
			 GeneralThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish at least
			 one 2-year project to demonstrate the impact of health information technology
			 on chronic disease management under the Medicare Program under title XVIII of
			 the Social Security Act and under the Medicaid Program under title XIX of such
			 Act. For purposes of carrying out the previous sentence, the Secretary may
			 establish separate demonstration projects with respect to the Medicare Program
			 and with respect to the Medicaid Program.
			(b)Structure of
			 ProjectA demonstration project established under subsection (a)
			 shall—
				(1)create a web-based
			 virtual case management tool that provides access to best practices for
			 managing chronic disease; and
				(2)provide chronic
			 disease patients and caregivers access to their own medical records and to a
			 single source of information on chronic disease.
				(c)CompetitionNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall seek proposals from States to carry out a demonstration project
			 established in subsection (a). The Secretary shall select not less than four
			 proposals from those submitted by the States, and at least one proposal
			 selected shall include a regional approach featuring access to an integrated
			 hospital information system in at least two adjoining States that permits the
			 measurement of outcomes.
			(d)EvaluationThe
			 Secretary shall provide for an evaluation of each demonstration project
			 established under subsection (a) and a determination of the amount of
			 cost-savings resulting from each project.
			(e)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the demonstration project under this section.
			 Funds appropriated under this subsection shall remain available until expended
			 without fiscal year limitation.
			
